         Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                        Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

   CSAA FIRE AND CASUALTY INSURANCE COMPANY’S MOTION FOR
              ATTORNEY FEES AND BRIEF IN SUPPORT

        Pursuant to 12 O.S. § 696.4 and 36 O.S. § 3629, Defendant CSAA Fire and Casualty

Insurance Company (“CSAA”) respectfully submits this Motion for Attorney Fees. In

support, Defendants respectfully show this Court the following:

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        This matter concerns a breach of contract and bad faith action filed on July 19, 2019.

Plaintiffs alleged that CSAA breached its contract with Plaintiffs when it denied coverage

for losses resulting from water damage in August 2017. Plaintiffs did not report the damage

until May 15, 2018. Exhibit 1, at CSAA_COVINGTON 0673. Their public adjuster

submitted the proof of loss on May 22, 2018. Id. at CSAA_COVINGTON 0201, 0255.

CSAA denied coverage on July 9, 2018. Id. at CSAA_COVINGTON 0445. On October

23, 2020, this Court entered judgment in favor of CSAA and against Plaintiffs on all claims.

[Dkt. No. 78]. Thus, CSAA is clearly the prevailing party in this lawsuit. As such, Plaintiff


                                              1
           Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 2 of 9




respectfully requests that this Court enter its Order awarding attorneys’ fees to CSAA as

authorized under 12 O.S. § 696.4 and required pursuant to 36 O.S. § 3629. As set forth

herein, CSAA has incurred $ 49,742.00 in reasonable and necessary attorneys' fees as of

the last billing period before this Motion was filed, and seek to recover that amount as well

as any additional fees incurred by them through the hearing on this Motion.

    II.      ARGUMENT AND AUTHORITIES

          A. CSAA is Entitled to Recover Its Attorneys' Fees Pursuant to 36 O.S. § 3629.

          Under the Oklahoma Insurance Code, CSAA is entitled to recover attorneys' fees in

this action. Pursuant to 36 O.S. § 3629, when a lawsuit is filed by an insured against an

insurer, "[u]pon a judgment rendered to either party, costs and attorney fees shall be

allowable to the prevailing party." In order to recover attorneys' fees under this statute, an

insurer must show "(l) plaintiff made a proof of loss to defendant under an insurance policy;

(2) defendant submitted a written offer of settlement or rejection of the claim within [sixty]

days of receipt, and (3) defendant is the prevailing party within the meaning of Section

3629(B)." Stanley v. Farmers Ins. Co., 2007 WL 2155784, at• 1 (W.D. Okla. July 24, 2007)

(applying Oklahoma law). 1

          In determining whether the defendant is the prevailing party, the Oklahoma

Supreme Court has noted that "'[t]he insurer is the prevailing party only when the judgment



1
  “In diversity cases, an award of attorney's fees is a substantive legal issue determined by
state law." ABAB, Inc. v. StarNet Ins. Co., 2015 WL 4667540, at *1 (W.D. Okla. Aug. 6,
2015) (citing N. Tex. Prod Credit Ass 'n v. McCurtain Cnty. Nat'! Bank, 222 F.3d 800, 817
(10th Cir. 2000).

                                              2
         Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 3 of 9




is less than any settlement offer that was tendered to the insured, or when the insure[r]

rejects the claim and no judgment is awarded."' Hamilton v. Nortlifield Ins. Co. ,761 Fed.

Appx. 794, 796 (10th Cir. 2019) (brackets in original) (quoting Shinault v. Mid-Century

Ins. Co., 1982 OK 136, 654 P.2d 618, 619).

       In Oklahoma, when an insurer has met the requisite conditions of 36 O.S. § 3629,

an award of attorneys' fees is mandatory. "'The term 'shall' is a word of command or

mandate, with a compulsory and preemptory meaning. It denotes exclusion of discretion

and signifies an enforceable duty ... "' Shadoan v. Liberty Mut. Fire Ins. Co., 1994 OK CIV

APP 182, ii 14, 894 P.2d 1140, 1144 (quoting Davis v. Davis, 1985 OK 85, n.23, 708 P.2d

1102, 1107, overruled on other grounds by Lansdale v. Hammond,1994 OK CIV APP 10,

875 P.2d 433). As such, "§ 3629{B) requires an award of attorney fees to a prevailing party

as defined in that statute." Id. at 1144 (emphasis in original); see also, Regional Air, Inc. v.

Canal Ins. Co., 639 F.3d 1229, 1236 (10th Cir. 2011), overruled on other grounds by

Yousufv. Cohlmia, 741 F.3d 31, 47 (10th Cir. 2014) ("[O]nce a litigant establishes itself as

a prevailing party under § 3629, an award of attorneys' fees and costs must follow.")

(emphasis in original).

       Here, CSAA is entitled to attorneys' fees because it has satisfied all of the requisite

conditions of 36 O.S. § 3629. First, as set forth above, Plaintiffs initially submitted their

claim under their Policy to CSAA on May 15, 2018. Exhibit 1, at CSAA_COVINGTON

0673. The formal proof of loss was submitted on May 22, 2018. Id. at CSAA_

COVINGTON 0201, 0255. CSAA timely responded to Plaintiffs' claim as required under

the statute. On July 9, 2018, fifty-six days after initial notification and forty-nine days after

                                               3
          Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 4 of 9




the proof of loss, CSAA denied Plaintiffs’ claim. Id. at CSAA_ COVINGTON 0445.

Accordingly, CSAA responded to Plaintiffs' claims well within the statutory time frame.

       Finally, this Court granted judgment in favor of CSAA on all claims. [Dkt. No. 78].

Thus, CSAA is the prevailing party and is entitled to an award of its reasonable attorneys'

fees under Oklahoma law. Moreover, CSAA is entitled to recover those fees incurred in

defending both the contract and bad faith theories since the core issue as to both theories

was CSAA's coverage decision as to the insureds' claimed loss. Taylor v. State Farm Fire

& Cas. Co., 1999 OK 44, 981 P.2d 1253, 1258 (Recovery under § 3629 is predicated upon

whether the core element of the insured's claim is recovery of the allegedly insured loss,

not upon the theory of liability by which the insured seeks to do so in the lawsuit).

       Accordingly, because CSAA’s denial of coverage under Plaintiffs’ policy was the

core element of their lawsuit against CSAA, and because CSAA was the prevailing party

within the meaning of § 3629(B) on both Plaintiffs' contract and tort theories based upon

that coverage disclaimer, CSAA is entitled to an award of its attorneys' fees under 36 O.S.

§ 3629.

       B. CSAA’s Attorney Fees are Reasonable

       Under Oklahoma law, once a Court has determined that a party has satisfied the

requirements of the fee statute, the Court must then determine the reasonableness of the fee

award. In doing so, the Court implements a two-step process which involves "l)

determin[ing] the compensation based on an hourly rate," otherwise known as the

"lodestar," and "2) enhanc[ing] the fee through consideration of the factors outlined in Burk



                                             4
        Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 5 of 9




v. Oklahoma City, 1979 OK 115, 598 P.2d 659 (Burk factors)." Spencer v. Oklahoma Gas

& Electric, 2007 OK 76, 171 P.3d 890, 895. The Burk factors include:

   1. The time and labor required;

   2. The novelty and difficulty of the questions;

   3. The skill requisite to perform the legal service;

   4. The preclusion of other employment;

   5. The customary fee;

   6. Whether the fee is fixed or contingent;

   7. Time limitations;

   8. The amount involved and results obtained;

   9. The experience, reputation and ability of the attorneys involved;

   10. The risk of recovery;

   11. The nature and length of relationship with the client; and

   12. Awards in similar causes.

Id. at 171 P.3d at 895.

       To justify the amount a party seeks, the attorney "must submit detailed time records

and offer evidence of the reasonable value of the services performed based on the standards

of the legal community in which the attorney practices." Id. Here, CSAA submits that it is

entitled to $ 49,742.00 in incurred attorneys' fees to date, as well as those to be incurred

through the date of the hearing on this Motion. See Detail Fee Transaction File List, Exhibit




                                             5
         Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 6 of 9




2. 2 CSAA’s counsel billed $185 per hour for its partners, $165 per hour for associates, and

$ 85 per hour for paralegals who worked on this matter. 3 Affidavit of F. Gerard F. Pignato,

Exhibit 3. The total of $ 49,742.00 reflects $32,800.50 for 177.3 hours billed by partners,

$ 14,272.50 for 86.5 hours billed by associates, and $2,669.00 for 31.4 hours billed by

paralegals. Id.; see also, Exhibit 4, Summary Fee Transaction File List. These fees were

incurred in the course of the duration of the defense of this matter and include fees related

to the conduct of discovery, discovery related motions, taking depositions, preparing and

presenting witnesses for depositions, dispositive motions, a mediation statement,

preparations for mediation, the dispositive motion briefing, pre-trial evidentiary motions,

and trial preparation.

       Accordingly, CSAA submits that the amount which it is entitled to recover is $

49,742.00 incurred to date, plus those fees to be incurred through the date of the hearing

on this Motion.

       Based on the circumstances of this case and the length of the litigation, the total

hours and rates are reasonable and were necessarily incurred. Moreover, such are within

the range of rates usually charged by these firms to its clients for handling lawsuits of this



2
  The Detail Fee Transaction File List has been redacted for attorney-client privilege and
work product protected information. This is particularly important given Plaintiffs may
seek to appeal the Court’s determination. If it would assist the Court, CSAA would be
glad to submit the unredacted exhibit for the Court’s in camera review.
3
  The time billed for paralegals is also recoverable under § 3629. See Taylor v. Chubb
Group. Of Ins. Cos., 1994 OK 47, ,i 13, 874 P.2d 806, 809 (Holding there is ''no reason to
exclude charges in computing statutorily mandated attorney fees where such charges are
customarily made to clients," ''useful to the client," and "which otherwise would have been
performed by a licensed attorney at a higher rate.") ( emphasis omitted).
                                              6
         Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 7 of 9




type, and it is respectfully submitted that such rates conform to, and in some cases are lower

than, the prevailing rates in the local legal community for the handling of similar litigation.

See Burk, 598 P.2d at 663 ("Reasonable value of services should be predicated on the

standards within the local legal community."). Counsel for CSAA is well within the local

standard since they are only seeking up to $185 per hour. Finally, none of the Burk factors

support decreasing the lodestar amount; to the contrary, those that apply would suggest the

opposite.

       In regard to factor number 1, time and labor required, CSAA’s counsel was required

to expend significant time and energy in properly preparing this case for trial. Although

the parties attempted to settle this case, the parties were unable to reach any agreement and

CSAA was thus required to expend the funds sought by this motion to defend themselves,

including trial preparations.

       As regards factor 11, concerning the nature of Defendant’s relationship with

counsel, the actual amount incurred by CSAA is proper. In determining how the counsel

and client relationship affects the lodestar amount, the Oklahoma Supreme Court has noted

that it is based on casual or regular employment, holding that "[c]lients who do not

routinely employ the attorney should not expect the lower legal fees normally negotiated

with clients who regularly hire or retain counsel." See Wheeler v. Scott, 1989 OK 106, ,r

19, 777 P.2d 394, 398. Here, CSAA and its counsel 'negotiated and agreed upon the rates

utilized in the defense of this action based upon counsel's previous dealings with CSAA,

and therefore not only agreed to, but paid for, a lower hourly rate than might otherwise

have been the normal hourly rate for representation by lawyers with similar experience and

                                              7
        Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 8 of 9




reputations in the legal community, based on their previous and ongoing relationship. In

this regard, consistent with the Supreme Court's observation in Wheeler, the fee sought

here is actually than would be customarily expected where such a relationship did not exist,

which also bears on consideration as to factor 5 regarding the customary fees charged for

litigation of similar complexity and magnitude. Accordingly, based on the above, CSAA’s

request is reasonable based on the Burk factors.

       Finally, factor 8, the amount involved and the results obtained, actually mitigates

strongly against a reduction and might warrant an enhancement of the fee award. The

amount which Plaintiffs expected to recover in this lawsuit, based upon their exorbitant

settlement demands, evidences that they anticipated a recovery in this lawsuit far above

their actual losses. That the defense in this lawsuit resulted in both CSAA prevailing on

all issues suggests that, in relation to the amount involved and the results obtained, no

reduction of a fee award from that actually spent by CSAA to prevail is warranted and,

instead, an enhancement of that amount may be appropriate.

                                     CONCLUSION

       Based on the above, CSAA respectfully submits that it is entitled to an award of $

49,742.00 in attorneys' fees incurred to date, plus such amount as may be further incurred

through the hearing on this Motion, under 36 O.S. § 3629. CSAA timely submitted its

denial to Plaintiffs and was the prevailing parties in the above captioned action. Moreover,

based on the lodestar amount and the Burk factors, CSAA's requested fee award is clearly

reasonable.



                                             8
         Case 5:19-cv-00718-PRW Document 79 Filed 11/05/20 Page 9 of 9




       Wherefore, CSAA respectfully request this Court enter an Order awarding it the

attorneys' fees that they reasonably incurred and are incurring in this matter, and grant such

other and further relief, at law or in equity, to which they may be justly entitled.

                                                   Respectfully submitted,

                                                   s/ Matthew C. Kane
                                                   Gerard F. Pignato, OBA No. 11473
                                                   Matthew C. Kane, OBA No. 19502
                                                   Joshua K. Hefner, OBA No. 30870
                                                   RYAN WHALEY COLDIRON JANTZEN
                                                     PETERS & WEBBER PLLC
                                                   400 North Walnut Avenue
                                                   Oklahoma City, Oklahoma 73104
                                                   Telephone: 405-239-6040
                                                   Facsimile: 405-239-6766
                                                   Email:       jerry@ryanwhaley.com
                                                                mkane@ryanwhaley.com
                                                                jhefner@ryanwhaley.com

                                                   ATTORNEYS FOR DEFENDANT


                             CERTIFICATE OF SERVICE

     I hereby certify that on November 6, 2020, I electronically transmitted the attached
document to:

       Douglas J. Shelton – dshelton@sheltonlawok.com


                                           s/Matthew C. Kane
                                           For the Firm




                                              9
